Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of                                       Jul 16 2014, 9:24 am
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                           ATTORNEYS FOR APPELLEE:

CARA SCHAEFER WIENEKE                             GREGORY F. ZOELLER
Plainfield, Indiana                               Attorney General of Indiana

                                                  J.T. WHITEHEAD
                                                  Deputy Attorney General
                                                  Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

MARVIN STRONG,                                    )
                                                  )
       Appellant-Defendant,                       )
                                                  )
              vs.                                 )      No. 84A04-1401-CR-9
                                                  )
STATE OF INDIANA,                                 )
                                                  )
       Appellee-Plaintiff.                        )


                      APPEAL FROM THE VIGO SUPERIOR COURT
                          The Honorable David R. Bolk, Judge
                            Cause No. 84D03-1302-FD-481



                                         July 16, 2014


                MEMORANDUM DECISION - NOT FOR PUBLICATION


NAJAM, Judge
                            STATEMENT OF THE CASE

      Marvin Strong appeals the trial court’s revocation of his placement in community

corrections. Strong raises a single issue for our review, namely, whether the State

presented sufficient evidence to support the trial court’s judgment. We affirm.

                      FACTS AND PROCEDURAL HISTORY

      On August 15, 2013, Strong pleaded guilty to dealing in marijuana, as a Class D

felony, and to being an habitual substance offender. Thereafter, the trial court sentenced

Strong to an aggregate term of six years. The first three years of Strong’s sentence were

to be served in the Vigo County Work Release Program (“the Work Release Program”),

under the supervision of Vigo County Community Corrections. The last three years were

to be served in the Vigo County Home Detention Program, also under the supervision of

Vigo County Community Corrections.

      In late September of 2013, both Strong and Benoit Ellington were participants in

the Work Release Program. One night when the two were sleeping in a dormitory,

Ellington awoke after being “thumped” in the head. Tr. at 20. Ellington immediately

observed Strong standing over him and laughing at him. There was no one else nearby.

Strong then went back to his bed and said, “what you gonna do, get Montez?” Id. at 21.

Montez was Ellington’s son. The blow to the head caused Ellington pain.

      On October 4, 2013, the State moved to revoke Strong’s placement in the Work

Release Program.     Among other things, the State alleged that Strong had battered

Ellington. Ellington testified to the alleged battery. John Fuson, another participant in

the Work Release Program, testified that he had awoken immediately after the alleged


                                            2
battery and observed Strong standing at Ellington’s bunk and laughing. Fuson also

testified that Strong was “obnoxious” to other participants in the Work Release Program,

such as on one occasion where Strong took another participant’s food tray, refused to

return the food, and ate the food himself. Id. at 35.

       The trial court found that “the State has met its burden of proving that this battery

occurred” and that the battery was a violation of the conditions of the Work Release

Program. Id. at 52. The court then revoked Strong’s placement in the Work Release

Program and ordered Strong to serve the balance of his sentence in the Department of

Correction. This appeal ensued.

                            DISCUSSION AND DECISION

       Strong asserts that the State failed to present sufficient evidence to support the

revocation of his placement in the Work Release Program. As we have explained:

       Our standard of review of an appeal from the revocation of a community
       corrections placement mirrors that for revocation of probation. A probation
       hearing is civil in nature and the State need only prove the alleged
       violations by a preponderance of the evidence. We will consider all the
       evidence most favorable to supporting the judgment of the trial court
       without reweighing that evidence or judging the credibility of the
       witnesses. If there is substantial evidence of probative value to support the
       trial court’s conclusion that a defendant has violated any terms of
       probation, we will affirm its decision to revoke probation.

Monroe v. State, 899 N.E.2d 688, 691 (Ind. Ct. App. 2009) (citations omitted).

       According to Strong, the State failed to carry its burden because “[n]one of the

State’s witnesses saw Strong hit Ellington.” Appellant’s Br. at 5. But the trial court is

not obliged to ignore the reasonable inferences from the State’s evidence. Ellington

testified that he had awoken after being “thumped” in the head. Tr. at 20. Ellington


                                              3
immediately observed Strong standing over him and laughing at him, and there was no

one else nearby. Fuson corroborated that testimony. Strong then went back to his bed

and said, “what you gonna do, get Montez?” Id. at 21. A reasonable inference from this

evidence is that Strong battered Ellington, and Strong’s arguments to the contrary on

appeal merely seek to have this court disregard the evidence most favorable to the trial

court’s judgment, which we will not do. We affirm the court’s revocation of Strong’s

placement in the Work Release Program.

      Affirmed.

VAIDIK, C.J., and BROWN, J., concur.




                                           4